DETAIELD ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "65" and "66" have both been used to designate the “hook hole”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “65” has been used to designate both “hook hole” on page 6 line 7 and “third shaft portion” on page 6 line 9.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 62. In fig. 2 the “polygon hole” has mistakenly been represented with reference character 66 instead of reference character 62.
Figure 3A is objected to because the large arrow in the bottom right corner is missing a label, and has not been described anywhere in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 6 line 9 of the specification “hook hole 65” should read “hook hole 66”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a casing having two opposite through hole” on line 2. This is unclear to the examiner because when the components are together, as shown in fig. 1, the through holes are concentric as the shaft can extend through them, which seems to make it only one through hole.
	The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180363709) in view of Anderson (US 20170044821).
	Regarding claim 1, Chen teaches (figs. 1-3) a slat angle adjustment device (10) for a window blind (intended use), comprising: a casing (formed by both 22s) having two opposite through holes (one on each casing 22 as in fig. 2), a bottom hole (through which 40 sticks out in fig. 1), a wing accommodation space (see annotated fig. 3 below) located above the bottom hole and in communication with the bottom hole (they are connected as shown in fig. 2), and a flange (annotated fig. 3) located between the bottom hole and the wing accommodation space (annotated fig. 3); a transmission unit (30 and 50) having a first worm shaft (30) rotatably disposed in the casing and provided with a first shaft portion (the cylindrical component), a first worm tooth portion (the teeth) formed on an outer surface of the first shaft portion (fig. 2) and located between two end portions (left and right faces) of the first shaft portion inserted into the through holes of the casing (as shown in fig. 1), and a non-circular transmission hole (32) passing axially through the first shaft portion, and a second worm shaft (50) rotatably disposed in the casing and provided with a second shaft portion (the cylindrical component with the teeth), a second worm tooth portion (the teeth) formed on an outer surface of the second shaft portion (fig. 2) and engaged with the first worm tooth portion of the first worm shaft (as shown in fig. 3), and a first assembling portion (52) connected with a bottom end of the second shaft portion (fig. 2); and a driving rod (60) having a second assembling portion (61) located in the casing and assembled with the first assembling portion of the second worm shaft (fig. 3), a flexible wing (62) provided with a top end thereof connected with an outer surface (outside circumference) of the second assembling portion (61), and a third shaft portion (annotated fig. 3) provided with a top end (where it begins in annotated fig. 3) thereof connected with a bottom end (at the interface where the third shaft portion begins as shown in annotated fig. 3) of the second assembling portion (61) and inserted into the bottom hole of the casing (fig. 3) and having a part exposed to the outside of the casing (66). Chen does not teach that the flexible wing is located in the wing accommodation space of the casing and engaged with the flange of the casing.
	Anderson teaches (figs. 7-9) a blind with a connection between a casing (34) and a rotatable member (38) using flexible wings (40) being located in a wing accommodation space (area above flange 42) and engaged with a flange (42) of the casing (34, paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second assembling portion Chen so that it has a flexible wing being located in the wing accommodation space of the casing and engaged with the flange of the casing as taught by Anderson. This alteration provides the predictable and expected result of a strong connection between the second assembling portion and the casing.

    PNG
    media_image1.png
    630
    801
    media_image1.png
    Greyscale

Regarding claim 2, modified Chen includes Anderson that teaches that when the flexible wing (40) is compressed by the flange (42), a part of the flexible wing (40) is received in a recess (the area where the diameter narrows) of the second assembling portion (61).
	Regarding claim 3, modified Chen teaches that the wing accommodation space (annotated fig. 3) has a truncated cone cross-section with a diameter decreasing gradually away from the flange (annotated fig. 3 shows this).
	Regarding claim 4, modified Chen teaches (fig. 3) that the second worm shaft (50) has a dish portion (annotated fig. 3) connected between the second shaft portion (cylindrical component of 50 with the teeth) and the first assembling portion (52) and inserted into an annular groove of the casing.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180363709) in view of Anderson (US 20170044821) as applied to claim 1, and further in view of Lin (US 20190032400).
	Regarding claim 5, modified Chen does not teach that the first assembling portion is a polygon post, and the second assembling portion has a polygon hole engaged with the polygon post.
	Lin teaches (fig. 5) a slat tilt mechanism with connection with a first assembling portion that is a polygon post (33d), and a second assembling portion that has a polygon hole (35d) engaged with the polygon post (33d). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chen so that the first assembling portion is a polygon post, and the second assembling portion has a polygon hole engaged with the polygon post as taught by Lin. This alteration provides the predictable and expected result of a more durable connection between the first assembling portion and the second assembling portion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180363709) in view of Anderson (US 20170044821) as applied to claim 1, and further in view of Nein (US 20170022754).
	Regarding claim 6, modified Chen does not teach that the transmission hole has a semicircular cross-section.
 	Nein teaches (fig. 2) a tilting device with a transmission hole (18b) that has a semicircular cross-section. It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chen so that the transmission hole has a semicircular cross-section as taught by Nein. This alteration provides the predictable and expected results of a connection that requires a specific orientation of the transmission shaft, allowing better control of the tilt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                        

/ABE MASSAD/Examiner, Art Unit 3634